Citation Nr: 0728341	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected post-operative left knee injury with 
osteoarthritis.  

2.  Entitlement to service connection for arthritis of both 
feet, to include as secondary to the service-connected left 
knee disability.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1960 to 
February 1963.  Thereafter he performed service in the Army 
National Guard.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision.  

The veteran requested a hearing before the Board in 
conjunction with his appeal; by letter in December 2006 he 
declined a videoconference hearing and stated he preferred to 
wait for a future hearing at the RO before a visiting 
Veterans Law Judge.  The Board accordingly remanded the case 
in January 2007 in order to schedule the requested hearing.  

The veteran failed without good cause to appear to testify at 
a hearing before a Veterans Law Judge scheduled at the RO in 
March 2007.  His request for a hearing is accordingly deemed 
to be withdrawn.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected left knee disability is manifested 
by complaints of pain on motion, normal extension, flexion to 
120 degrees or better without pain, and no demonstrated 
instability.  

3.  The veteran is not shown to have manifested complaints or 
findings of arthritis of the feet in service or for many 
years thereafter.  

4.  The currently demonstrated rheumatoid arthritis of the 
feet is not shown to be due to any event or incident of the 
veteran's period of active service or to have been caused or 
aggravated by his service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected post-operative 
left knee injury with osteoarthritis are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5257 to 5261 (2006).  

2.  The veteran does not have a foot disability including any 
manifested by rheumatoid arthritis due to disease or injury 
that was incurred in or aggravated by military service; nor 
may arthritis be presumed to have been incurred therein; nor 
is it proximately due to or the result of his service-
connected disability.  38 U.S.C.A. §§ 101(2), 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1(d), 3.12, 
3.303, 3.307, 3.309(a), 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

The RO sent the veteran a duty-to-assist letter in March 2002 
relating to the claim for increased rating for left knee 
disability, and sent the veteran a duty-to-assist letter in 
August 2002 relating to the claim for service connection for 
arthritis of both feet.  Thereafter, the veteran was afforded 
an opportunity to respond prior to the issue of the November 
2002 rating decision on appeal.  

The March 2002 and August 2002 letters advised the veteran 
that to establish service connection, the evidence must show 
three things: an injury or disease that began in or was made 
worse during military service, a current disability, and a 
relationship between the current disability and an injury, 
disease or event in service.  

The letters also advised the veteran of the evidence 
currently on file regarding both claims, and advised him how 
to submit additional evidence to the RO for consideration.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and that he has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The letters advised the veteran that VA would make reasonable 
efforts to help him get evidence to support his claim, 
including such things as medical records, employment records, 
or records from other Federal agencies.  

The letters asked the veteran to provide enough information 
about the records to enable the RO to request them from the 
agency having custody, and reminded the veteran that it was 
his responsibility to support the claim with appropriate 
evidence.  

In March 2006, during the pendency of the appeal, the RO sent 
the veteran a follow-up letter advising him that VA is 
responsible for obtaining relevant records from any Federal 
agency and would make reasonable efforts to get relevant 
evidence from any non-Federal agency.  

The March 2006 letter specifically advised the veteran, "You 
are being asked to provide copies of evidence in your 
possession, not previously submitted, that is relevant to the 
claimed issue."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the Pelegrini decision was issued after the 
rating decision on appeal.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the March 2006 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in the prior notice letter, the veteran was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before the issuance of the 
Supplemental Statement of the Case (SSOC) in June 2006.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the August 
2002 letter advised the veteran of the second and third 
Dingess elements (existence of a disability and connection 
between the veteran's service and that disability).  

The RO has not expressly advised the veteran of the fourth 
and fifth Dingess elements (degree of disability and 
effective date pertaining to the disability).  However, the 
Board's action hereinbelow denies service connection for the 
claimed arthritis of the feet, so no degree of disability or 
effective date will result from the Board's action.  There is 
accordingly no possibility of prejudice under Dingess in 
regard to the claim for service connection.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  

As regards the claim for increased initial rating on appeal, 
the Board finds that this was accomplished in the Statement 
of the Case (SOC) of January 2004 2005 and the SSOCs of 
December 2004 and June 2006.  This suffices for Dingess.  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for service 
connection or a claim for increased initial rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with either of the claims 
on appeal.  

The veteran's service medical records and extensive post-
service VA medical records have been associated with the 
claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the claims are 
adjudicated.  

The veteran has been advised of his entitlement to a hearing 
before the Board, but he failed without good cause to appear 
for a scheduled hearing in March 2007.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claims.  The veteran does not 
assert, and the evidence does not show, that his service-
connected disability has become worse since his most recent 
VA examination in December 2004.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Evaluation of service-connected left knee disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
 
A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have separate ratings for limitation of 
motion under DC 5260 (limitation of flexion) and/or 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under DC 5257.  

The rating criteria for limitation of motion under DC 5260 
and 5261 are as follows:

A rating of 10 percent may be assigned for flexion limited to 
45 degrees and for extension limited to 10 degrees.  

A rating of 20 percent may be assigned for flexion limited to 
30 degrees and for extension limited to 15 degrees.  

A rating of 30 percent may be assigned for flexion limited to 
15 degrees and for extension limited to 20 degrees.  

A rating of 40 percent may be assigned for extension limited 
to 30 degrees.  

A rating of 50 percent may be assigned for extension limited 
to 45 degrees.  

The rating criteria for recurrent subluxation or lateral 
instability under DC 5257 are as follows:  

A rating of 10 percent may be assigned for "slight" 
disability.  

A rating of 20 percent may be assigned for "moderate" 
disability.  

A rating of 30 percent may be assigned for "severe" 
disability.  

The terms "slight,""moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

Finally, the Board notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  However, the rating schedule does not provide 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

The veteran had a VA examination of the left knee in 
September 2002.  His major complaint was that of weakness, 
particularly in the morning.  He also reported instability 
and moderate pain with use.  

On examination, his range of motion was flexion to 120 
degrees with pain beginning at 110 degrees, and full 
extension.  There was a well-healed incision.  The knee had 
no swelling, and there was minimal-to-no crepitation.  
Ligaments were stable, and thigh muscles showed no atrophy.  
The X-ray studies  revealed very slight medial joint line 
narrowing but were otherwise negative.  

The examiner diagnosed mild early osteoarthritis, which would 
slowly become worse over time.  The examiner noted that the 
veteran  had retired from farming in 1987 due to unspecified 
feet problems and due to the left knee, and stated that the 
veteran would not currently be able to do any kind of heavy 
manual labor because of the knee.  

Based on the VA examination above the RO issued the November 
2002 rating decision on appeal, which increased the rating to 
10 percent based on painful or limited motion.  
 
The veteran had a VA medical examination of the joints in 
December 2004 during which he reported frequent pain and 
inability to walk long distances; he also reported occasional 
instability but no welling or locking.  The veteran did not 
describe episodes of loss of motion after repeated activity, 
but reported that he had to have assistance on the farm.  

The veteran denied using any assistive device for walking.  
The veteran's range of motion on examination was full 
extension and flexion to 140 degrees; there was no additional 
loss of function with repetitive motion.  The knee was not 
swollen.  There was a well-healed scar on the patella and 
mild crepitation.  There was no observed instability and no 
atrophy of the thigh muscles.  The examiner diagnosed mild-
to-moderate degenerative arthritis.  

The veteran had a VA clinical examination (rheumatology) in 
June 2006 during which the left knee was noted as 
unremarkable.  

Based on the evidence above, the Board finds that the 
criteria for a rating in excess of the current 10 percent are 
not met.  

Specifically, every medical examination has shown that the 
veteran has normal extension of the knee and mild limitation 
of flexion to 120 degrees or better before the onset of pain.  
This limitation of motion is not compensable.  

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC  09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  

The RO has accordingly afforded the veteran a 10 percent 
rating for painful arthritis, even though the actual 
limitation of motion is not compensable under the rating 
schedule.  

A higher (20 percent) rating would require limitation of 
flexion to 30 degrees and/or limitation of extension to 15 
degrees, but the veteran's limitation of motion, even with 
pain, more closely approximates the current 10 percent 
evaluation.  There is also no clinical evidence whatsoever of 
instability on which a separate rating could be based.  

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

However, as the preponderance of the evidence is against the 
claim that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


B.  Entitlement to service connection for arthritis of the 
feet

Service connection will be granted for disability that 
results from disease or injury  during active military 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted for a disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Even if there is no evidence of diagnosis or treatment in 
service, a chronic condition, including degenerative 
arthritis, as specifically defined in 38 C.F.R. § 3.309(a) 
may be service-connected if symptoms manifest to a 
compensable degree within one year of discharge.  38 C.F.R. 
§ 3.307.  Acceptable medical or lay evidence may establish 
characteristic manifestations of a disease to the required 
degree for purposes of presumptive service connection, if 
followed without unreasonable delay by a definite diagnosis.  
Fortuck v. Principi, 17 Vet. App. 173 (2003); 38 C.F.R. § 
3.307(c) (emphasis added).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) is 
ultimately a question for the Board to address.  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

The veteran's service medical records (SMR) show no injury or 
disorder of the feet during active military service, although 
he did sprain his right ankle in November 1973 apparently 
without residuals.  All reports of physical examination 
during service, including the most recent National Guard 
examination in December 1984 prior to the veteran's 
retirement, show clinical evaluation of the feet as 
"normal."  

The veteran filed a claim in April 1995 for service 
connection for multiple joint pains of unspecified diagnosis, 
claimed as secondary to his service-connected left knee 
disability.  An unappealed rating decision issued in August 
1995 denied secondary service connection for swollen and 
painful joints (to include the right knee, bilateral hips, 
and bilateral shoulders).  

The veteran filed the instant claim for service connection 
for arthritis of both feet in July 2002.  The veteran's claim 
asserts that he had been treated for the disorder at VA 
Medical Center (VAMC) Clarksburg since 1987 and that the 
disorder was secondary to his service-connected left knee 
disability.  

The veteran had a VA examination of the knee in September 
2002 during which he reported that he had to retire from 
farming in 1987 because of "some kind of feet problem."  
The report is otherwise silent regarding the feet.  

The November 2002 rating decision on appeal denied service 
connection for arthritis of the feet based on the RO's 
determination that there was no evidence of arthritis of the 
feet, and no evidence of a relationship between the claimed 
disorder and either military service or the service-connected 
left knee disability.  

The veteran had a VA outpatient consultation for suspected 
rheumatoid arthritis in February 2003 during which he 
complained of symptoms in the left hand and left ankle; he 
also reported that his feet had developed hammertoe deformity 
and positive rheumatoid factor.  

The clinician observed no metatarsophalangeal (MTP) swelling 
or rheumatoid nodules, although the clinician did observe 
hammertoes of both feet.  The clinician's impression was that 
there was no evidence of any rheumatoid arthritis.  

However, a subsequent VA podiatry clinic examination in May 
2004 observed multiple rheumatoid nodules under the lesser 
toes; X-ray studies revealed severe arthritic changes in the 
metacarpal phalangeal (MP) joints.  The podiatrist diagnosed 
rheumatoid feet with severe arthritic changes.  

The veteran also had a VA rheumatology consultation in May 
2004, on which occasion the clinician' impression was 
multifocal rheumatoid arthritis.   He was followed thereafter 
in the VA rheumatology clinic for rheumatoid arthritis of the 
feet and hands.  

The veteran had a VA examination of the joints in December 
2004 in which he reported that he had developed "knots" on 
his feet in the 1980s subsequently diagnosed a rheumatoid 
arthritis.  The condition developed into claw toes and 
metatarsal callosities, for which he underwent surgery.  

The veteran stated that surgery had improved the condition 
but he still experienced discomfort on walking very far.  
Examination revealed multiple surgery scars on the big toes 
and mild flat foot deformity.  X-rays showed surgical fusion 
of the big toes and surgical resections of the other four 
toes, but feet well-aligned and without structural 
complications.  

The examiner diagnosed residual rheumatoid arthritis of the 
small joints of the feet and hands; the foot condition had 
been improved by surgery but still caused discomfort and 
abnormal gait.  

On review of the evidence above, the Board notes that the 
veteran is shown to have diagnosed rheumatoid arthritis of 
the feet.  However, a veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case there is no medical evidence whatsoever showing 
that the veteran's diagnosed rheumatoid arthritis of the feet 
is related in any way to his military service.  

The Board notes in that regard that there is no indication of 
any foot trauma or disorder during military service.  
Presumptive service connection for a chronic condition as 
specifically defined in 38 C.F.R. § 3.309(a) may be granted 
if symptoms manifest within one year of discharge, even if no 
evidence of diagnosis or treatment in service; see 38 C.F.R. 
§ 3.307.  

In this case, the veteran was discharged from active service 
in February 1963, and there is no indication that the foot 
disorder became manifest to any degree until the 1990s.  
Accordingly, presumptive service connection for a chronic 
condition is not warranted.  

Although the veteran has not specifically claimed secondary 
service connection, the Board has considered whether his 
claimed arthritis of the feet is secondary to his service-
connected left knee disorder.  

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 
439 (1995).  To prevail on the issue of secondary service 
causation, the record must show (1) evidence of a current 
disability, (2) evidence of a service-connected disability, 
and (3) medical nexus evidence establishing a connection 
between the current disability and the service-connected 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In this case, the veteran is shown to have service-connected 
degenerative arthritis of the left knee and claimed 
rheumatoid arthritis of the feet.  However, there is no 
medical evidence of any relationship between the service-
connected disability and the claimed disorder, so secondary 
service connection is not warranted.

Based on the evidence above, the Board finds that the 
criteria for service connection for claimed rheumatoid 
arthritis of the feet are not met.  

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  



ORDER

An evaluation in excess of 10 percent for the service-
connected degenerative arthritis of the left knee is denied.  

Service connection for arthritis of the feet is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


